Title: From Benjamin Franklin to Thomas Clap, 20 August 1753
From: Franklin, Benjamin
To: Clap, Thomas


Dear Sir
New York, Augt. 20. 1753
I arrived here well (Thanks to God) on Friday about Noon, and had the Pleasure of hearing from my Family, that all were well at home.
I see the Proposal of Purchasing from the Six Nations is mention’d in the Boston Papers, which I wish had not been done, as it may give Notice to the French, and put them on taking some preventive Measures; or stir up some Persons at Home to obtain a Patent before we can take Possession and make a Settlement. Great Designs should not be made publick till they are ripe for Execution, lest Obstacles are thrown in the Way; and small Obstacles are sufficient to overset young Schemes, which when grown strong would force their Way over greater. I shall endeavour to prevent the reprinting of that Paragraph in the Papers here and to the Southward. My Respects to good Madm. Clap, and Thanks for all your Civilities. I hope to hear from you per next Post. Enclos’d you have the Description of our Province Bounds. I am, Sir, Your obliged humble Servant
B Franklin
 
Addressed: To The Revd Mr Thos Clap  President of the College  at  Newhaven  Free  B Franklin
